DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Pub. 2017/0028722)
Regarding claim 1, a fluid ejection device comprising: a fluid ejection die (112) formed with a first material (silicon; Paragraphs 0022-0023) and that includes a bond pad (128) and a plurality of fluid ejectors (ejection elements; Paragraph 0025)
A cover layer (122, 140, 142) adjacent the fluid ejection die and formed with a second material (SU8; Paragraph 0028) that is different than the first material, wherein the cover layer includes a first region (140) that overlays the bond pad and a second region (142) that overlays the plurality of fluid ejectors, wherien the first and second regions are separated by a break (above 128) in the cover layer 
A third material (134; epoxy; Paragraph 0026) that is different than one or both of the first and second material, wherein the third material fills the break separating the first and second regions of the cover layer (Figures 1-2)
Regarding claim 2, wherein the cover layer comprises a plurality of sublayers constructed with the first material (Figures 1-2; Paragraph 0032)
Regarding claim 3, wherein the break between the first and second regions comprises a break in top hat and chamber sublayers of the plurality of sublayers (Figure 1)
Regarding claim 4, wherien the first region (140) of the cover layer (122, 140, 142) comprises a wall formed with the second material (SU8; Paragraph 0028) that surrounds and prevents fluid from contacting the bond pad (Figures 1-2; the bond pad [128] is surrounded by wall of the cover layer)
Regarding claim 5, wherien the second material comprises SU-8 (Paragraph 0028)
Regarding claim 6, wherien the third material comprises an epoxy mold compound (EMC) (134; Paragraph 0026)
Regarding claim 7, wherien the first material comprises silicon (Paragraphs 0022-0023)
Regarding claim 8, wherien the fluid ejection die comprises a die sliver (Figure 1; Abstract; Paragraph 0022)
Regarding claim 9, a print bar comprising: a print head mounted to the print bar, the print head including a die sliver (112; Abstract; Paragraph 0022; Figure 1) that includes a bond pad (128) and a plurality of fluid ejectors (ejection element; Paragraph 0025)
A photoresist layer (122, 140, 142; made of SU8 which is a photoresist) adjacent the die sliver, wherien the photoresist layer includes a bond pad protection portion (140) adjacent the bond pad and an orifice portion adjacent the plurality of fluid ejectors and separated from the bond pad protection portion by a break (above 128) in the photoresist layer
An epoxy mold (134; Paragraph 0026) compound (EMC) that fills the break separating the bond pad protection and orifice portions of the photoresist layer (Figures 1-2)
Regarding claim 10, wherien the photoresist layer is comprised of a negative photoresist (Paragraph 0028)
Regarding claim 11, wherien the photoresist layer comprises a plurality of sublayers (Figures 1-2; Paragraph 0032)
Regarding claim 12, wherien the break between eh bond pad protection and orifice portions comprises a break in top hat and chamber sublayers of the plurality of sublayers (Figure 1)
Regarding claim 13, wherein the bond pad protection portion (140) of the photoresist layer (122, 140, 142) comprise a wall that surrounds and prevents fluid from contacting the bond pad (Figures 1-2; the bond pad [128] is surrounded by wall of the photoresist layer)
Regarding claim 14, a method for making a fluid ejection device, comprising: applying a cover layer (122, 140, 142) to a surface of a fluid ejection die (112) so that a bond pad protection region (140) of the cover layer overlays a bond pad (128) of the fluid ejection die and an orifice region (above chambers 124) of the cover layer overlays a plurality of fluid ejectors of the fluid ejection die (Figures 1-3; Paragraph 0032)
Forming a break (above 128) in the cover layer between the bond pad protection and orifice regions of the cover layer (Figures 1-2)
Filling the break between the bond pad protection and orifice regions of the cover layer with a mold compound (134; Paragraph 0026)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Pub. 2017/0028722) in view of Liu et al (U.S. Pub. 2002/0101485)
Regarding claim 15, Liu discloses it is known in the art to form a layer of SU-8 to a surface of a fluid ejection device by applying a mask, wherien the mask is shaped to allow light to pass to a first part of the layer of SU-8 and to block light from reaching a second part of the layer of SU-8 (Paragraph 0025)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Liu into the device of Chen, for the purpose of forming and hardening a layer of SU-8 onto an ejection device

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 13, 2022